DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8 and 10 are pending. 
This office action is in response to an amendment filed 12/9/2021. 
This application is a continuation-in-part of International Patent Application
No. PCT/CN2019/080295 with a filing date of Mar. 29, 2019, which claims foreign priority
to Chinese Patent Application No. 201811618542X filed Dec. 28, 2018. A foreign translation has been provided on 12/9/2021. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the objections to the specification.  The previous objections and rejections under 35 USC 112, second are overcome. 

Claim Objections
Claim 1 is objected to because of the following informalities: grammatically, the abbreviation in line 6, “ITR-GOI” should be after of rAAV as the ITR term reflects inverted terminal repeats of rAAV properly.  As well, the terms later referenced in parts 1b and 1c as well as 8 require articles. It is preferable to sue “the” after the first occurrence and “an” the first. 
In claims subsequent to claim 1, the abbreviated terms need not be spelled out again as the purpose of abbreviation is to establish it on the first occurrence of the term and to use the abbreviation thereafter. In claim 8, line 6 amendment is best by –an ITR-GOI--. 
. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Markush format in claim 1 part (2) is improper. It refers to an open group of items wherein the format should be --genes selected from the group consisting of Chia, Cath and Ac124--. 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof”). Id. at 1281. See also MPEP § 2111.03.

Claim 1, parts (2a) through (2c) are improper for reciting the limitations “the expression cassette of the Rep gene” in (1a), “the expression cassette of the Rep gene” in (1b) and “the expression cassette of the Cap gene” in (1c). Part 1a does not have “the expression cassette of the 
As well,  the claims lack antecedent basis for “loci of the non-essential gene”. Presumably this is the deleted gene and hence there is no loci at this location. As well, it is unclear which of the “one or more non-essential genes” is referenced. The claim should refer to –the deleted one or more non-essential genes--. This is true of claim 5, 8 and 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Galibert et al (US Patent 10,017,783) in view of Invitrogen (User Guide, pages 1-80) in view of Kaba et al (J Virological Methods, 2004, pages 113-118). This is a new rejection necessitated by applicants’ amendment. 

    PNG
    media_image1.png
    104
    629
    media_image1.png
    Greyscale


Galibert et al teach a bacmid system for production of rAAV vectors (see e.g. figure 1 and description). This involves construction of a first Bacmid that comprises rep and and/or cap under control of i.e. p10 (see col 2 and 6). The first Bacmid is combined with a plasmid (GOI-ITR cassette) to form a second bacmid. 

    PNG
    media_image2.png
    441
    610
    media_image2.png
    Greyscale

The bacmid is introduced into cells (see claim 9, 10 and 11). 
The AcMNPV bacmid was inactivated for the chitinase, cathepsin and p10 genes. The expression cassette for the AAV rep2 and cap8 genes was inserted into the genome of the bacmid at the ecdysteroid UDP-glucosyltransferase (egt) locus, thus leaving the tn7 transposition site of the bacmid free for the insertion of the rAAV genome. A single baculovirus thus makes it possible to produce rAAV particles in insect cells.

Galibert et al do not teach 1) that the plasmid is a shuttle plasmid and 2) that the site of insertion to form the first Bacmid is at Cath, Chia or Ac124. However, such steps were well known in the art. 
As to the use of a shuttle plasmid, Invitrogen teaches use pFAST. Bac. Dual vectors to clone and express genes of interest (page 7). The pFastBac vector is used to introduce a GOI into a baculovirus which is part of the step of forming the first bacmid above. This system has the advantages of requiring less time to identify and purify a baculovirus and reducing the need for rounds of plaque purification.  In this case, one would insert the plasmid of Galbert into the pFastBac donor plasmid for the insertion into the first bacmid of Galibert. 

    PNG
    media_image3.png
    168
    636
    media_image3.png
    Greyscale

As to insertion of genes at Cath, Chia, Kaba et al would direct one to insert the expression cassette into the chitinase and v-cath loci due to the positive effect on the integrity of the intracellular and secreted recombinant protein (see e.g. abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the ITR-GOI in pFAST and to insert the rep and cap genes in the deleted locus of Cath or Chia. Such a modification would have resulted in a method encompassed by claim 1 and system of claims 8 and 10. As noted above: 1) Galibert teach methods of making rAAV with an ITR-GOI plasmid inserted into a first Bacmid created by inserting a rep and cap gene into a non-essential locus ; 2) Invitrogen teach that using pFAST to insert the GOI into a bacmid has improved properties and 3) Kaba et al teach that the use of genes at Cath and Chia leads to positive effects on integrity and secretion. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved production of rAAV. 
Galibert teaches the deletion of Chia and/or Cath (see e.g. col 2, last ¶). The bacmid is based in AcMNPV (see Figure 1). The insertion is mediated by lambda Red (see e.g. col 16). 

Response to Arguments
Applicants have argued that existing BEV systems face stability issues and decrease of rAAV yield after serial passage. Applicants argue that “Particularly, the second recombinant bacmid, which is used to produce rAAV, integrates rAAV ITR-GOI gene, and the expression cassette(s) of the Rep and/or Cap gene of AAV in the locus of the non-essential genes of Chia, Cath, and Acl124.” This step is said to increase stability. However, this is not commensurate with the claims which does not require insertion of ITR-GOI in Cath, Chia, Ac124. Rather, the rep and cap gene are inserted in the Cath, Chia and Ac124 and thereafter in part 1a) the ITR-GOI is inserted into the first bacmid. The art provides the steps to mirror this method wherein the motivation is increased integrity and improved means of purifying GOI comprising bacmids. 
The deletion of the chitinase, cathepsin and p10 genes in the baculovirus backbone allows a highly efficient production of AAV vectors, enabling reduced proteolytic degradation, in particular of the VP1 and VP2 proteins, and thus an increase in the infectivity and the effectiveness in vivo.

When considering obviousness of a combination of known elements, the operative
question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633